Exhibit 21.1 List of Subsidiaries 1 Essex Portfolio, L.P., a California limited partnership 2 Essex Management Corporation, a California corporation 3 Essex Palisades Facilitator, a California limited partnership 4 Essex Sunpointe Limited, a California limited partnership 5 Essex Mirabella Marina Apartments, L.P., a California limited partnership 6 Essex San Ramon Partners L.P., a California limited partnership 7 Essex Fidelity I Corporation, a California corporation 8 Essex Camarillo Corporation, a California corporation 9 Essex Camarillo L.P., a California limited partnership 10 Essex Meadowood, L.P., a California limited partnership 11 Essex Bunker Hill, L.P., a California limited partnership 12 Essex Treetops, L.P., a California limited partnership 13 Essex Bluffs, L.P., a California limited partnership 14 Essex Huntington Breakers, L.P., a California limited partnership 15 Essex Stonehedge Village, L.P., a California limited partnership 16 Essex Bridle Trails, L.P., a California limited partnership 17 Fountain Court Apartment Associates, L.P., a Washington limited partnership 18 Essex Inglenook Court, LLC, a Delaware limited liability company 19 Essex Wandering Creek, LLC, a Delaware limited liability company 20 Essex Columbus, L.P., a California limited partnership 21 Essex Lorraine, L.P., a California limited partnership 22 Essex Glenbrook, L.P., a California limited partnership 23 Essex Euclid, L.P., a California limited partnership 24 Richmond Essex L.P., a California limited partnership 25 Essex Wilshire, L.P., a California limited partnership 26 Essex Wynhaven, L.P., a California limited partnership 27 Jackson School Village, L.P. a California limited partnership 28 Mt. Sutro Terrace Associates Ltd., a California limited partnership 29 Essex Carlyle, L.P., a California limited partnership 30 Essex Dupont Lofts, L.P., a California limited partnership 31 ESG Properties I LLC, a Delaware limited liability company 32 Lineberry Sammamish, LLC, a Washington limited liability company 33 Essex Cochran, L.P., a California limited partnership 34 Essex Kings Road, L.P., a California limited partnership 35 Essex Le Parc, L.P., a California limited partnership 36 Essex Monterey Villas, L.P., a California limited partnership 37 Essex Monterey Villas, LLC, a Delaware limited liability company 38 Essex Jaysac Tasman, L.P., a California limited partnership 39 Western Blossom Hill Investors, a California limited partnership 40 Western Los Gatos I Investors, a California limited partnership 41 Western Highridge Investors, a California limited partnership 42 Western San Jose III Investors, a California limited partnership 43 Western Riviera Investors, a California limited partnership 44 Western Palo Alto II Investors, a California limited partnership 45 Irvington Square Associates, a California limited partnership 46 Western Seven Trees Investors, a California limited partnership 47 Western Las Hadas Investors, a California limited partnership 48 San Pablo Medical Investors, LTD, a California limited partnership 49 Gilroy Associates, a California limited partnership 50 The Oakbrook Company, a Ohio limited partnership 51 Pine Grove Apartment Fund, LTD, a California limited partnership 52 Valley Park Apartments, LTD, a California limited partnership 53 Fairhaven Apartment Fund, LTD, a California limited partnership 54 K-H Properties, a California limited partnership 55 Villa Angelina Apartment Fund, LTD, a California limited partnership 56 Essex Camarillo Oaks 789, L.P., a California limited partnership 57 Essex Emerald Ridge, L.P., a California limited partnership 58 Essex Evergreen Heights, L.P., a California limited partnership 59 Essex Sammamish View, L.P., a California limited partnership 60 Essex Wharfside Pointe, L.P., a California limited partnership 61 Essex CAL-WA, L.P., a California limited partnership 62 Essex Marina City Club, L.P., a California limited partnership 63 Essex Fountain Park Apartments, L.P., a California limited partnership 64 Essex SPE, LLC, a Delaware limited liability company 65 Essex MCC, LLC, a Delaware limited liability company 66 Essex FPA, LLC, a Delaware limited liability company 67 Essex Excess Assets TRS, Inc., a Delaware corporation 68 Essex The Pointe, L.P., a California limited partnership 69 Essex Tierra Vista, L.P., a California limited partnership 70 EMC SPE, LLC, a Delaware limited liability company 71 Essex Apartment Value Fund II, L.P., a Delaware limited partnership 72 Essex VFGP II, L.P., a Delaware limited partnership 73 Essex Vista Belvedere, L.P., a California limited partnership 74 Essex Carlmont Woods Apartments, L.P., a California limited partnership 75 Essex Harbor Cove Apartments, L.P., a California limited partnership 76 Essex Parcwood Apartments, L.P., a California limited partnership 77 Essex Marbrisa Long Beach, L.P., a California limited partnership 78 Essex Regency Tower Apartments, L.P., a California limited partnership 79 Essex Marina City Club, LLC, a Delaware limited liability company 80 Essex Northwest Gateway, LLC, a Delaware limited liability company 81 Essex VFGP II, Inc., a Delaware corporation 82 Essex Lake Merritt, Inc., a California corporation 83 Essex Brighton Ridge, L.P., a California limited partnership 84 Essex Canyon Pointe, L.P., a California limited partnership 85 Essex Tower 801 Apartments, L.P., a California limited partnership 86 Essex Echo Ridge Apartments, L.P., a California limited partnership 87 Essex Morning Run Apartments, L.P., a California limited partnership 88 Essex Enclave Apartments, L.P., a California limited partnership 89 Essex Fairwood Pond, L.P., a California limited partnership 90 Park Hill, LLC, a Washington limited liability company 91 Essex Park Boulevard, L.P., a California limited partnership 92 Essex NBN SPE, LLC, a Delaware limited liability company 93 Essex Gateway Management, LLC, a California limited liability company 94 Essex Eastridge, Inc., a California corporation 95 Essex Tracy Development, Inc., a California corporation 96 Essex Property Financial Corporation, a California corporation 97 Northwest Gateway Apartments, L.P., a California limited partnership 98 Essex Eastlake Union, L.P., a California limited partnership 99 Essex Radford, L.P., a California limited partnership Essex Davey GlenApartments, L.P., a California limited partnership Essex Renaissance Apartments, L.P., a California limited partnership Essex Topanga Canyon, L.P., a California limited partnership Essex Alderwood Park Apartments, L.P., a California limited partnership Essex View Pointe, LLC, a Delaware limited liability company Essex Alamo, LLC, a Delaware limited liability company Essex Broadway, LLC, a Washington limited liability company Essex HGA, LLC, a Delaware limited liability company Essex Hillsdale Garden Apartments, L.P., a California limited partnership Essex Camino Ruiz Apartments, L.P., a California limited partnership Essex Harvest Park Apartments, L.P., a California limited partnership Belmont Affordable Partners, L.P., a California limited partnership Essex Chestnut Apartments, L.P., a California limited partnership Essex Canyon Oaks Apartments, L.P., a California limited partnership Essex Coldwater Canyon Apartments, L.P., a California limited partnership Essex Esplanade, L.P., a California limited partnership Pacific Western Insurance, LLC, a Hawaii limited liability company Essex Moorpark Apartments, L.P., a California limited partnership Western Mountain View II Investors, a California limited partnership Western San Jose IV Investors Limited Partnership, a California limited partnership Essex Berkeley 4th Street, L.P., a California limited partnership Newport Beach North, LLC, a Delaware limited liability company Essex Summerhill Park, L.P., a California limited partnership Essex Skyline, L.P., a Delaware limited partnership Essex San Fernando, L.P., a California limited partnership Essex Eagle Rim, L.P., a California limited partnership Essex Hillcrest Park, L.P., a California limited partnership Essex The Commons, L.P., a California limited partnership Essex Derian, L.P., a California limited partnership Essex Bella Villagio, L.P., a California limited partnership Essex NoHo Apartments, L.P., a California limited partnership Essex Hillsborough Park, L.P., a California limited partnership Essex Santee Court, L.P., a California limited partnership Essex City View, L.P., a California limited partnership Essex Courtyard, L.P., a California limited partnership Essex Corbella, L.P., a California limited partnership Essex Anavia, L.P., a California limited partnership Essex Waterford, L.P., a California limited partnership Essex 416 on Broadway, L.P., a California limited partnership RP/Essex Skyline Holdings, LLC, a Delaware limited liability company Essex Valley Village Magnolia, LLC, a Delaware limited liability company Essex Queen Anne, LLC, a Delaware limited liability company Essex Wesco, L.P., a California limited partnership Essex Arbors, L.P., a California limited partnership Essex Cadence GP, L.P., a Delaware limited partnership Essex Cadence Owner, L.P., a California limited partnership Cadence San Jose, L.P., a Delaware limited partnership Essex Cadence Manager, L.P., a Delaware limited partnership Essex Warner Center, L.P., a California limited partnership Essex Bellerive, L.P., a California limited partnership Essex Bernard, L.P., a California limited partnership Essex Dublin GP, L.P., a Delaware limited partnership Essex Dublin Owner, L.P., a California limited partnership West Bart Dublin, L.P., a Delaware limited partnership Essex Dublin Manager, L.P., a Delaware limited partnership Essex P.M., L.P., a California limited partnership Essex Redmond Hill CW, L.P., a California limited partnership Essex Redmond Hill NE, L.P., a California limited partnership Essex Monarch I, L.P., a California limited partnership Essex Monarch La Brea Apartments, L.P., a California limited partnership Essex Monarch II, L.P., a Delaware limited partnership Essex Monarch Santa Monica Apartments, L.P. Essex Briarwood, L.P., a California limited partnership Essex The Woods, L.P., a California limited partnership Essex JMS Acquisition, L.P. , a California limited partnership Wesco I, LLC, a Delaware limited liability company Palmer St. Paul Properties, LLC, a Delaware limited liability company Palmer Boston Street Properties I, LLC, a Delaware limited liability company Palmer Boston Street Properties II, LLC, a Delaware limited liability company Santa Clara Square, LLC, a California limited liability company Wesco GP, LLC, a Delaware limited liability company Cadence REIT, LLC, a Delaware limited liability company Dublin REIT, LLC, a Delaware limited liability company Wesco II, LLC, a Delaware limited liability company EssexMonarch GP I, LLC, a Delaware limited liability company EssexMonarch GP II, LLC, a Delaware limited liability company Wesco Redmond CW GP, LLC, a Delaware limited liability company Wesco Redmond NE GP, LLC, a Delaware limited liability company
